                                          Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERICHO NICHOLAS, et al.,
                                                                                         Case No. 19-cv-08228-PJH
                                   8                   Plaintiffs,

                                   9             v.                                      ORDER GRANTING MOTION TO
                                                                                         DISMISS SECOND AMENDED
                                  10     UBER TECHNOLOGIES, INC.,                        COMPLAINT
                                  11                   Defendant.                        Re: Dkt. No. 39

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is defendant Uber Technologies, Inc.’s (“defendant”) motion to
                                  14   dismiss (Dkt. 39) plaintiffs’ second amended complaint. Having read the parties’ papers
                                  15   and carefully considered their arguments and the relevant legal authority, and good
                                  16   cause appearing, the court hereby GRANTS defendant’s motion to dismiss.
                                  17                                          BACKGROUND
                                  18          This suit is a putative wage and hour class action premised on the alleged
                                  19   violation of various California and federal labor laws. Defendant develops and maintains
                                  20   a technology platform that connects riders with ride-share drivers through a mobile-
                                  21   device application (the “Uber App”). Dkt. 37 (Second Amended Complaint (“SAC”)) ¶ 15.
                                  22   Plaintiffs Mark Glinoga (“Glinoga”), Alexis Gonzalez (“Gonzalez”), and Kevin Neely
                                  23   (“Neely”) seek to represent a class comprising “all individuals working or having worked
                                  24   as ‘ride-share drivers’” for defendant within the State of California. Id. ¶ 1.
                                  25          On July 17, 2020, the court issued an order compelling 45 of the 48 plaintiffs
                                  26   named in this suit’s first amended complaint (“FAC”) to individual arbitration. Dkt. 36 at 7-
                                  27   15. The remaining three plaintiffs—Glinoga, Gonzalez, and Neely—were not compelled
                                  28   to arbitration, so the court analyzed the viability of their claims. Dkt. 36 at 16-24.
                                           Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 2 of 19




                                   1          In its analysis, the court identified two deficiencies in them. First, plaintiffs failed to
                                   2   proffer any non-conclusory allegation plausibly suggesting that defendant committed a
                                   3   labor law violation against them after February 28, 2019. Id. at 17-19. Second, plaintiffs
                                   4   failed to allege that they had even used the Uber App after that date, which, under
                                   5   plaintiffs’ theory of liability, is a necessary factual predicate to state a claim. Id. at 19-20.
                                   6          The court dismissed these claims with prejudice to the extent they rested on
                                   7   violations that occurred prior to March 1, 2019. Id. at 24. The court reasoned that any
                                   8   claim resting on such a violation was barred by the doctrine of claim preclusion pursuant
                                   9   to a class settlement previously reached in an action before Judge Chen, O’Connor v.
                                  10   Uber Techs., Inc., 13-cv-03826-EMC. Id. at 17-20. However, to the extent the claims
                                  11   were based on violations that occurred on or after March 1, 2019, the court permitted
                                  12   plaintiffs leave to amend. Id. at 24.
Northern District of California
 United States District Court




                                  13          On August 14, 2020, plaintiffs filed their operative pleading, the SAC. Dkt. 37.
                                  14   Like the FAC, the SAC alleges that, since the California Supreme Court’s decision in
                                  15   Dynamex Operations West v. Superior Court, 4 Cal. 5th 903 (2018) and the California
                                  16   state legislature’s passage of Assembly Bill 5 (“A.B. 5”), previously codified at California
                                  17   Labor Code § 2750.3,1 defendant has misclassified plaintiffs as “independent contractors”
                                  18   rather than “employees.” Id. ¶¶ 21-54. Based on that misclassification, plaintiffs allege
                                  19   claims for the following:
                                  20         •       Violation of California Labor Code §§ 201-04, 218.5, and 218.6 premised on
                                  21                 defendant’s failure to pay timely earned wages during employment and on
                                  22                 separation of employment. Id. ¶¶ 70-84.
                                  23         •       Violation of §§ 1182.12, 1194, 1194.2, 1197, and Industrial Welfare
                                  24                 Commission (“IWC”) Wage Order No. 4-2001 § 3(A) premised on
                                  25                 defendant’s failure to pay minimum wages. Id. ¶¶ 85-98.
                                  26         •       Violation of § 1174.5 and Wage Order No. 4 § 7 premised on defendant’s
                                  27
                                       1The court notes that California Labor Code § 2750.3 was repealed effective September
                                  28
                                       3, 2020. Cal. Lab. Code § 2750.3.
                                                                                  2
                                            Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 3 of 19




                                   1                 failure to maintain required records. Id. ¶¶ 99-107.
                                   2          •      Violation of § 226 premised on defendant’s failure to provide accurate wage
                                   3                 statements. Id. ¶¶ 108-15.
                                   4          •      Violation of Title 29 U.S.C. § 206 (the Fair Labor Standards Act (“FLSA”))
                                   5                 premised on defendant’s failure to pay minimum wages. Id. ¶¶ 116-22.
                                   6          •      Violation of Title 29 U.S.C. § 207 and Title 29 C.F.R. § 778.106 premised on
                                   7                 defendant’s failure to pay overtimes wages. Id. ¶¶ 123-33.
                                   8          •      Violation of California Business and Professions Code §§ 17200, et. seq.
                                   9                 premised on the above-referenced violations. Id. ¶¶ 134-44.
                                  10          •      California Labor Code § 2698, et. seq. (Private Attorney General Act
                                  11                 (“PAGA”)) seeking civil penalties as an “aggrieved employee” for the above-
                                  12                 referenced violations of the California Labor Code. Id. ¶¶ 145-56.
Northern District of California
 United States District Court




                                  13          •      Violation of California Labor Code § 2750.3 for misclassification of plaintiffs’
                                  14                 employment status. Id. ¶¶ 157-64.
                                  15           Plaintiffs purport to bring each of these claims on both a direct and representative
                                  16   basis. Id. ¶¶ 71-164. To substantiate these claims in their SAC, plaintiffs largely rely on
                                  17   the same allegations proffered in the FAC. See Dkt. 38 (redline comparing SAC to FAC).
                                  18   However, plaintiffs add a handful of allegations that they then repeat throughout the SAC.
                                  19   The court will detail and address those additions as necessary below.
                                  20           On August 28, 2020, defendant filed the instant motion to dismiss the SAC in its
                                  21   entirety. Dkt. 39. In it, defendant again argues that, despite the additional allegations,
                                  22   plaintiffs still fail to proffer sufficient facts to state any of the above-referenced claims.
                                  23                                            DISCUSSION

                                  24   A.      Legal Standard

                                  25           A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims
                                  26   alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Rule 8
                                  27   requires that a complaint include a “short and plain statement of the claim showing that
                                  28   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6), dismissal “is
                                                                                       3
                                            Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 4 of 19




                                   1   proper when the complaint either (1) lacks a cognizable legal theory or (2) fails to allege
                                   2   sufficient facts to support a cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953,
                                   3   959 (9th Cir. 2013). While the court is to accept as true all the factual allegations in the
                                   4   complaint, legally conclusory statements, not supported by actual factual allegations,
                                   5   need not be accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint
                                   6   must proffer sufficient facts to state a claim for relief that is plausible on its face. Bell
                                   7   Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 558-59 (2007).
                                   8           As a general matter, the court should limit its Rule 12(b)(6) analysis to the
                                   9   contents of the complaint, although it may consider documents “whose contents are
                                  10   alleged in a complaint and whose authenticity no party questions, but which are not
                                  11   physically attached to the plaintiff's pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th
                                  12   Cir. 2005); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“a court can consider a
Northern District of California
 United States District Court




                                  13   document on which the complaint relies if the document is central to the plaintiff's claim,
                                  14   and no party questions the authenticity of the document”). The court may also consider
                                  15   matters that are properly the subject of judicial notice, Lee v. City of L.A., 250 F.3d 668,
                                  16   688–89 (9th Cir. 2001), exhibits attached to the complaint, Hal Roach Studios, Inc. v.
                                  17   Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and documents
                                  18   referenced extensively in the complaint and documents that form the basis of the
                                  19   plaintiff's claims, No. 84 Emp'r-Teamster Jt. Counsel Pension Tr. Fund v. Am. W. Holding
                                  20   Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).
                                  21   B.      Analysis

                                  22           At the outset, the court makes two preliminary observations. First, when
                                  23   challenging plaintiffs’ claims, it appears defendant does not argue that plaintiffs do not
                                  24   qualify as employees within the meaning of Dynamex or California Labor Code § 2750.3.
                                  25   Given that omission, the court will, for purposes of this motion, assume that plaintiffs
                                  26   qualify as employees.
                                  27           Second, the parties largely overlook an apparent threshold legal question in this
                                  28   action—namely, whether the time spent by plaintiffs on the Uber App between rides
                                                                                       4
                                          Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 5 of 19




                                   1   waiting for requests qualifies as compensable under California and federal law. Detailed
                                   2   below, plaintiffs’ failure to establish that legal fact affects the minimum wage and overtime
                                   3   claims, which, in turn, affect the viability of the § 17200 claim that rests on them.
                                   4          1.       Plaintiffs Fail to State a Claim for Failure to Pay Minimum Wage or

                                   5                   Overtime

                                   6          In relevant part, California Labor Code § 1194 provides the following:
                                   7                   Notwithstanding any agreement to work for a lesser wage, any
                                                       employee receiving less than the legal minimum wage or the
                                   8                   legal overtime compensation applicable to the employee is
                                                       entitled to recover in a civil action the unpaid balance of the full
                                   9                   amount of this minimum wage or overtime compensation,
                                                       including interest thereon, reasonable attorney's fees, and
                                  10                   costs of suit. Cal. Lab. Code § 1194(a).
                                  11          Under federal law, Title 29 U.S.C. § 206 and § 207 similarly “set a national
                                  12   minimum wage . . . and requires overtime pay of one and a half times an employee's
Northern District of California
 United States District Court




                                  13   hourly wage for every hour worked over 40 hours in a week.” Landers v. Quality
                                  14   Commc'ns, Inc., 771 F.3d 638, 640 (9th Cir. 2014), as amended (Jan. 26, 2015).
                                  15          In Landers, the Ninth Circuit considered whether the district court properly
                                  16   dismissed plaintiff’s minimum wage and overtime claims, brought under federal law, for
                                  17   failure to allege sufficient facts. 771 F.3d at 639. The panel in Landers described
                                  18   plaintiff’s complaint as alleging, in relevant part, the following:
                                  19                   (1) plaintiff was employed by defendant;
                                                       (2) his employment was subject to FLSA’s minimum wage and
                                  20                   overtime conditions;
                                                       (3) he was not paid at the minimum wage; and
                                  21                   (4) he was subjected to a “piecework no overtime” wage
                                                       system, in which he worked over forty hours per week without
                                  22                   overtime compensation. Id. at 640, 645-46
                                  23          Before assessing the viability of these allegations, the Landers panel set forth a
                                  24   detailed statement and explanation of the import of the Twombly/Iqbal plausibility
                                  25   requirement to actions brought under FLSA. Id. at 641-45. After surveying the decisions
                                  26   of other circuit courts determining the degree of detail necessary to state these claims
                                  27   under FLSA, the Landers panel boiled down such requirements to the following rules:
                                  28               •   To state a claim for overtime, a plaintiff must allege that he or she worked
                                                                                        5
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 6 of 19




                                   1                 more than 40 hours in a given workweek without being compensated for the
                                   2                 overtime hours worked during that workweek. Id. at 644-45.
                                   3             •   To state a claim for overtime, a plaintiff may allege an estimate of the
                                   4                 length of her average workweek during the applicable period, the average
                                   5                 rate at which she was paid, the amount of overtime wages she believes she
                                   6                 is owed, or any other facts that will permit the court to find plausibility. Id. at
                                   7                 645.
                                   8             •   To state a claim for overtime, a plaintiff is not required to estimate the total
                                   9                 number of overtime hours at issue. Id.
                                  10         Applying these rules to the complaint at hand, the Landers panel held that plaintiff
                                  11   failed to state a claim for unpaid overtime and minimum wages. Id. Critically, it reasoned
                                  12   that plaintiff failed to provide “any detail regarding a given workweek when [he] worked in
Northern District of California
 United States District Court




                                  13   excess of forty hours and was not paid overtime for that given workweek and/or was not
                                  14   paid minimum wages.” Id. at 646.
                                  15                 a.     Federal and State Law Claims for Failure to Pay Minimum Wage
                                  16         To substantiate their claims for failure to pay minimum wage, plaintiffs principally
                                  17   rely on the following allegations at paragraphs 93 and 118:
                                  18                 [S]ince March 1, 2019, [plaintiffs] have had the application set
                                                     to “on,” waiting for an UBER customer request for long periods
                                  19                 of time; often times spending more time waiting for a ride
                                                     request than driving a customer resulting in the compensation
                                  20                 for said ride or rides over the course of a week to come out to
                                                     less than minimum wage per hour. SAC ¶ 93 (state law claim)
                                  21
                                                     ...
                                  22
                                                     [Plaintiffs] have been driving for Defendants prior to March 1,
                                  23                 2019 continuing up to and until approximately March of 2020.
                                                     During the entirety of his employment, [Glinoga] worked
                                  24                 approximately 60 hours per week on average but was only paid
                                                     by Defendants for approximately 30 of those hours on average.
                                  25                 During the entirety of his employment, [Gonzalez] worked
                                                     approximately 50 to 60 hours per week but was paid by
                                  26                 Defendants for approximately 40 to 42 of those hours on
                                                     average. During the entirety of his employment, [Neely] worked
                                  27                 approximately 45 hours per week but was only paid by
                                                     Defendants for approximately 25 of those hours on average. As
                                  28                 such, [plaintiffs] were not earning minimum wage. Id. ¶ 118
                                                                                      6
                                          Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 7 of 19



                                                     (federal law claim).
                                   1

                                   2          These claims fail for two reasons. First, plaintiffs do not explain how they
                                   3   calculated the hours allegedly worked. To the extent plaintiffs’ theory is that they worked
                                   4   whenever they had the Uber App set to the “on” position while waiting to see and accept
                                   5   ride requests, id. ¶¶ 56-58, 93, they fail to establish why such time is compensable under
                                   6   California or federal law.
                                   7          Defendant point out this shortcoming in its opening brief. Dkt. 39 at 14-15.
                                   8   Principally citing Judge Chen’s decision in Yukesoy v. Uber Techs., Inc., 2015 WL
                                   9   6955140 (N.D. Cal. 10, 2015) and Magistrate Judge Corley’s decision in Tan v. GrubHub,
                                  10   Inc., 171 F. Supp. 3d 998 (N.D. Cal. 2016), defendant cursorily suggests that minimum
                                  11   wage and overtime claims are subject to dismissal where, as here, a plaintiff fails to
                                  12   explain why the subject waiting time qualifies as legally compensable.
Northern District of California
 United States District Court




                                  13          Plaintiffs neglect any response to that argument in their opposition. In that brief,
                                  14   they also fail to proffer any authority or non-conclusory argument to support their position
                                  15   that the time spent waiting between rides is legally compensable. These omissions are
                                  16   critical because, at least under California law, whether time purportedly worked qualifies
                                  17   as compensable is a question of law.
                                  18          Under California law, wage and hour claims are “governed by two complementary
                                  19   and occasionally overlapping sources of authority: the provisions of the Labor Code,
                                  20   enacted by the Legislature, and a series of 18 wage orders, adopted by the IWC
                                  21   [Industrial Wage Commission].” Mendiola v. CPS Sec. Sols., Inc., 60 Cal. 4th 833, 838
                                  22   (2015). “Wage Order 4 requires that employers ‘pay to each employee . . . not less than
                                  23   the applicable minimum wage for all hours worked in the payroll period . . . It also
                                  24   requires that employees be paid one and one-half times their regular rate of pay for ‘all
                                  25   hours worked over 40 hours in the workweek’ . . . and for “all hours worked in excess of
                                  26   eight (8) hours . . . in any workday.” Id. at 839 (quoting Cal. Code Regs. tit. 8, § 11040
                                  27   (“Wage Order 4”)) (emphasis in the original). In relevant part, Wage Order 4 defines the
                                  28   term “hours worked” as follows:
                                                                                     7
                                           Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 8 of 19



                                                     (K) “Hours worked” means the time during which an employee
                                   1                 is subject to the control of an employer, and includes all the
                                                     time the employee is suffered or permitted to work, whether
                                   2                 or not required to do so. Wage Order 4, § 2(K) (emphasis
                                                     added).
                                   3

                                   4          The California Supreme Court has clarified that the “control of an employer” clause
                                   5   and the “suffered or permitted to work” clause establish “independent factors, each of
                                   6   which defines whether certain time spent is compensable as ‘hours worked.’” Frlekin v.
                                   7   Apple Inc., 8 Cal. 5th 1038, 1046 (2020), reh'g denied (May 13, 2020). It has further
                                   8   explained that the subject to the control clause generally applies “[w]hen an employer
                                   9   directs, command, or restrains an employee from leaving the workplace . . . and thus
                                  10   prevents the employee from using the time effectively for his or her own purposes.”
                                  11   Mendiola v. CPS Sec. Sols., Inc., 60 Cal. 4th 833, 840 (2015). Numerous factors,
                                  12   including, for example, geographical restrictions on an employee’s movement, are
Northern District of California
 United States District Court




                                  13   relevant to determine employer control. Id.
                                  14          The meaning of the suffered or permitted to work clause appears less settled. Yet,
                                  15   based on paragraph 90, it appears that that clause serves as plaintiffs’ legal basis for the
                                  16   purported compensability of their waiting time.2 Paragraph 90, however, provides only
                                  17   that plaintiffs “have not been paid minimum wages for all hours suffered or permitted to
                                  18   work in violation of the minimum wage provisions” of California law. This allegation is a
                                  19   legal conclusion and, without more, insufficient to show that plaintiffs are entitled to relief
                                  20   under state law for their alleged waiting time between rides. Separately, plaintiffs’ federal
                                  21   law minimum wage claim altogether lacks any theory or authority to support why its
                                  22   estimates of the alleged waiting time at paragraph 118 qualifies as compensable under
                                  23   FLSA. See SAC ¶¶ 116-22. Again, plaintiffs fail to address these shortcomings in their
                                  24   opposition.
                                  25

                                  26
                                       2 Plaintiffs include allegations about defendant’s control at paragraphs 24 through 32.
                                       However, those allegations primarily discuss vehicle size and cosmetic requirements.
                                  27   They are also directed at rebutting any argument by defendant that plaintiffs do not
                                       qualify as employees under California Labor Code § 2750.3, SAC ¶¶ 20-23, and omit any
                                  28   reference to the time spent waiting for ride requests. Plaintiffs further neglect any
                                       reference to control in the statement of the minimum wage claims. Id. ¶¶ 85-98, 116-22.
                                                                                     8
                                          Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 9 of 19




                                   1          Second, and independent of the above, plaintiffs fail to allege what they were paid
                                   2   for the time worked. At best, paragraph 118 details only the hours that they were paid for
                                   3   and the hours that they worked. Those sums do not compel the inference that plaintiff
                                   4   earned less than minimum wage for all the hours at issue. Defendant points out this
                                   5   shortcoming in its opening brief. Dkt. 39 at 15. Plaintiffs fail to proffer any response in
                                   6   their opposition. Instead, they repeat their legal conclusion that, when accounting for
                                   7   waiting time, they have been paid “less than minimum wage per hour.” Dkt. 40 at 19
                                   8   (citing SAC ¶ 91-93). Thus, even if the court found that all time at issue was legally
                                   9   compensable, the minimum wage claims still fail because the court cannot infer that
                                  10   plaintiffs were paid below minimum wage without knowing their actual rate of pay. Given
                                  11   the above, the court dismisses the claims for failure to pay minimum wages.
                                  12                 b.     Federal Law Claim for Failure to Pay Overtime
Northern District of California
 United States District Court




                                  13          To substantiate their claim for failure to pay overtime, plaintiffs principally rely on
                                  14   the following allegation at paragraph 130:
                                  15                 [Plaintiffs] have been driving for Defendants prior to March 1,
                                                     2019 continuing up to and until approximately March of 2020.
                                  16                 During the entirety of his employment, [Glinoga] worked
                                                     approximately 20 hours of overtime each week on average.
                                  17                 During the entirety of his employment, [Gonzalez] worked
                                                     approximately 10 to 20 hours of overtime each week on
                                  18                 average. During the entirety of his employment, [Neely] worked
                                                     approximately 5 hours of overtime each week on average. To
                                  19                 date, Defendants have not paid [plaintiffs] proper overtime pay
                                                     for the overtime hours they worked. Id. ¶ 130.
                                  20

                                  21          This claim fails for three reasons. First, as repeated throughout Landers, a plaintiff
                                  22   must, at minimum, allege a “given workweek” when he or she worked in excess of 40
                                  23   hours without overtime pay. See Landers, 771 F.3d at 644-46 (repeating the term “given
                                  24   workweek” or “given week” five times in the course of its holding). Paragraph 130,
                                  25   however, alleges only the “average” hours of overtime that plaintiffs worked per week
                                  26   “during the entirety of [their] employment.” It does not identify a “given workweek” that
                                  27   they worked in excess of 40 hours without special compensation.
                                  28          Second, similar to the deficiencies in their minimum wage claims, plaintiffs fail to
                                                                                      9
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 10 of 19




                                   1   explain how they calculated the total hours detailed in paragraph 130. To the extent
                                   2   plaintiffs’ theory is that they worked whenever they had the Uber App set to the “on”
                                   3   position while waiting for ride requests, SAC ¶¶ 56-58, they fail to explain or otherwise
                                   4   establish why such time is legally compensable under FLSA. Defendant points out this
                                   5   omission in its opening brief, Dkt. 39 at 14-15, but, as noted above, plaintiffs fail to proffer
                                   6   any response.
                                   7          Third, plaintiffs fail to allege the other sorts of permissible details that the panel in
                                   8   Landers suggested as probative for finding a plausible claim for failure to pay overtime.
                                   9   Such details include how much plaintiffs were paid for their time at issue or the amount of
                                  10   overtime wages they believe they are owed. Landers, 771 F.3d at 645. Given the above,
                                  11   the court dismisses the claim for failure to pay overtime.
                                  12          2.     Plaintiffs Fail to State a Claim for Failure to Timely Pay Wages
Northern District of California
 United States District Court




                                  13          In relevant part, California Labor Code § 201 requires that “[i]f an employer
                                  14   discharges an employee, the wages earned and unpaid at the time of discharge are due
                                  15   and payable immediately.” Cal. Lab. Code § 201(a). This requirement also applies in the
                                  16   event an employee resigns from his or her employment. Id. § 202(a). If an employer
                                  17   “willfully fails to pay . . . any wages of an employee who is discharged or who quits, the
                                  18   wages of the employee shall continue as a penalty from the due date thereof at the same
                                  19   rate until paid” for a maximum of 30 days. Id. § 203(a).
                                  20          To substantiate their claim for failure to timely page wages, plaintiffs allege that
                                  21   they “were not properly paid pursuant to the requirements of Labor Code §§ 201, 202,
                                  22   and 204 and thereby seek the unpaid wages.” SAC ¶ 76. Plaintiffs add that defendants
                                  23   failed to pay the wages required under the subject sections “with the intent to secure for
                                  24   themselves a discount on their indebtedness and/or with intent to annoy harass, oppress,
                                  25   hinder, delay and/or defraud Plaintiffs.” Id. ¶ 81.
                                  26          This claim fails for two reasons. First, plaintiffs do not allege that their purported
                                  27   employment relationship with defendant has, in fact, been terminated. At best, plaintiffs
                                  28   vaguely suggest that such relationship ended in March 2020. SAC ¶ 130 (Plaintiffs “have
                                                                                      10
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 11 of 19




                                   1   been driving for Defendants prior to March 1, 2019 continuing up to and until
                                   2   approximately March of 2020.”) (emphasis added). Elsewhere in the SAC, though,
                                   3   plaintiffs imply that they continue to work as drivers. Id. ¶ 77 (“Since March 1, 2019,
                                   4   Plaintiffs GLINOGA, GONZALES, NEELY, have been working as UBER drivers by use
                                   5   of the UBER application . . .”) (emphasis added). The apparent tension between these
                                   6   allegations undermines a plausible inference that plaintiff’s employment with defendant
                                   7   has been terminated.
                                   8          Second, plaintiffs fail to proffer any non-conclusory facts showing that defendant
                                   9   acted willfully when allegedly failing to pay plaintiffs’ wages. To be sure, plaintiffs point to
                                  10   defendant’s alleged “intent” to “secure a discount” or “annoy, harass, oppress, hinder,
                                  11   delay, or defraud” to substantiate such willful conduct. Dkt. 40 at 10-11. But those
                                  12   allegations, too, lack a factual basis and, in any event, are made on information and
Northern District of California
 United States District Court




                                  13   belief. Accordingly, the court dismisses the claim for failure to timely pay wages.
                                  14          3.     Plaintiffs Fail to State a Claim for Failure to Provide Accurate Wage

                                  15                 Statements

                                  16          California Labor Code § 226 requires an employer to periodically provide its
                                  17   employee with an accurate itemized statement in writing that details various categories of
                                  18   information. Cal. Lab. Code § 226(a). Such categories include: (1) gross wages earned;
                                  19   (2) total hours worked; (3) applicable deductions; (4) net wages earned; and (5) all
                                  20   applicable hourly rates in effect during the pay period. Id. To state a claim under § 226,
                                  21   a plaintiff must allege an injury that resulted from the employer’s knowing and intentional
                                  22   failure to comply with the above requirements. Id. § 226(e)(1). An employee suffers an
                                  23   injury if the employer fails to provide a wage statement. Id. § 226(e)(2)(A).
                                  24          To substantiate their claim for failure to provide accurate wage statements,
                                  25   plaintiffs rely on the following allegation:
                                  26                 [Plaintiffs] never received any wage statement with all required
                                                     information set forth under Labor Code § 226 from Defendants,
                                  27                 and Plaintiffs suffered damages from not receiving wage
                                                     statements. SAC ¶ 110.
                                  28
                                                                                      11
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 12 of 19




                                   1          This claim fails for two reasons. First, plaintiffs fail to identify the deficient
                                   2   statements at issue. In their opposition, plaintiffs suggest that they need not identify such
                                   3   statements because they do not exist. Dkt. 40 at 15-16 (“UBER has never provided
                                   4   wage statements to Plaintiffs and the SAC alleges that.”). Plaintiffs are wrong: paragraph
                                   5   118 alleges that plaintiffs have not received a statement with all required information.
                                   6   Plainly, that allegation is different than plaintiffs not receiving a wage statement at all.
                                   7          Second, plaintiffs fail to allege any facts showing that, even if defendant failed to
                                   8   provide a wage statement, such failure was knowing and intentional. Accordingly, the
                                   9   court dismisses the claim for failure to provide an accurate wage statement.
                                  10          4.     Plaintiffs Fail to State a Claim for Failure to Maintain Required

                                  11                 Records

                                  12          California Labor Code § 1174 requires employers to maintain payroll records
Northern District of California
 United States District Court




                                  13   detailing certain employment related information. Cal. Lab. Code § 1174(d). Any
                                  14   employer who willfully fails to maintain such records is subject to a penalty. Id. § 1174.5.
                                  15          The parties contest whether plaintiffs, as private litigants, may sue to recover for
                                  16   an alleged violation of § 1174. Both cite a string of district court authority purporting to
                                  17   support their positions. Compare Dkt. 39 at 16 with Dkt. 40 at 14-15.
                                  18          The court agrees with defendant that plaintiffs do not have a private right of action
                                  19   under the Labor Code to sue for the alleged violations at issue. Noe v. Superior Court,
                                  20   237 Cal. App. 4th 316, 339 (2015) (“[W]here, as here, a Labor Code provision provides
                                  21   for a ‘civil penalty’ and contains no language suggesting the penalty is recoverable
                                  22   directly by employees, no private right of action is available other than through a PAGA
                                  23   claim.”). However, as defendant itself acknowledges, plaintiffs may pursue this claim as
                                  24   a private attorney general under California Labor Code § 2698, et. seq. Dkt. 41 at 11
                                  25   (citing Arias v. Superior Court, 46 Cal. 4th 969, 980 (2009) for the proposition that PAGA
                                  26   was intended to allow for private enforcement of Labor Code provisions that do not
                                  27   otherwise permit private enforcement).
                                  28          That said, this claim still fails for two reasons. First, plaintiffs did not bring their
                                                                                       12
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 13 of 19




                                   1   claim for violation of § 1174(d) pursuant to § 2698. See SAC ¶¶ 99-107.
                                   2          Second, even if the court construed this claim as properly brought under § 2698, it
                                   3   rests on only the unverified and conclusory allegation that defendant “failed to comply
                                   4   with § 7 of IWC Order 4-2001 and with Labor Code § 1174 by failing to maintain certain
                                   5   records which employers are required to maintain, including but not limited to . . .” Id. ¶
                                   6   101. As courts have explained, such an allegation, particularly when made on
                                   7   information and belief, “does not demonstrate beyond a highly speculative level that [the
                                   8   employer] may actually be engaged in unlawful record-keeping practices.” Kemp v. Int'l
                                   9   Bus. Machines Corp., 2010 WL 4698490, at *4 (N.D. Cal. Nov. 8, 2010). Accordingly, the
                                  10   court dismisses the claim for failure to maintain required records.
                                  11          5.     Plaintiffs Fail to State a Business & Professions Code § 17200 Claim

                                  12          California Business & Professions Code § 17200 generally prohibits business
Northern District of California
 United States District Court




                                  13   practices that are unlawful, unfair, or deceptive. Cal. Bus. & Prof. Code § 17200. A
                                  14   practice is unlawful if it is forbidden by law. Walker v. Countrywide Home Loans, Inc., 98
                                  15   Cal. App. 4th 1158, 1170 (2002). Thus, § 17200 “creates an independent action when a
                                  16   practice violates some other law.” Id.
                                  17          The parties agree that the § 17200 claim rises or falls with the alleged violations of
                                  18   the above-referenced labor laws. Compare Dkt. 39 at 17-18 (“For the reasons outlined
                                  19   above, Plaintiffs still fail to plead any predicate Labor Code violation. As a result, Counts
                                  20   VII and VIII, which allege claims under [§ 17200] and PAGA, should again be
                                  21   dismissed.”) with Dkt. 40 at 16 (“Lastly, Plaintiffs have stated plausible claims of relief on
                                  22   each of their predicate claims. Therefore, the Court should deny the motion as to
                                  23   Plaintiffs’ claims under [§ 17200] and PAGA in Counts VII and VIII.”). As detailed above,
                                  24   plaintiff fail to proffer sufficient facts to state a claim based on a predicate violation of
                                  25   Labor Code §§ 201-04, 1194, § 226, § 1174.5, as well as Title 29 U.S.C. § 206 and §
                                  26   207. Given those failures, plaintiffs lack a basis to substantiate their § 17200 claim.
                                  27   Thus, the court dismisses the § 17200 claim.
                                  28   ///
                                                                                      13
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 14 of 19




                                   1          6.     Plaintiff Fail to State a Claim under PAGA

                                   2          As previously indicated, California’s Private Attorneys General Act is codified at
                                   3   Labor Code § 2698, et. seq.. In relevant part, § 2699 provides the following:
                                   4                 Notwithstanding any other provision of law, any provision of this
                                                     code that provides for a civil penalty to be assessed and
                                   5                 collected by the Labor and Workforce Development Agency or
                                                     any of its departments, divisions, commissions, boards,
                                   6                 agencies, or employees, for a violation of this code, may, as an
                                                     alternative, be recovered through a civil action brought by an
                                   7                 aggrieved employee on behalf of himself or herself and other
                                                     current or former employees pursuant to the procedures
                                   8                 specified in Section 2699.3. Cal. Lab. Code § 2699(a).
                                   9          As the court noted in its prior order, “[w]hile § 2699.3 does not explicitly state it,
                                  10   courts in this district have recognized that “after exhausting these administrative
                                  11   remedies, a party bringing a civil action must plead compliance with the pre-filing notice
                                  12   and exhaustion requirements.” Dkt. 36 at 23 (citing Thomas v. Home Depot USA Inc.,
Northern District of California
 United States District Court




                                  13   527 F. Supp. 2d 1003, 1007 (N.D. Cal. 2007) (emphasis added)).
                                  14          This claim fails for three reasons. As an initial matter, the parties similarly agree
                                  15   that the § 2698 claim rises or falls with plaintiff’s alleged predicate violation of the labor
                                  16   laws analyzed above. Compare Dkt. 39 at 17-18 with Dkt. 40 at 16. Given that plaintiffs
                                  17   fail to allege sufficient facts to state a predicate violation of the various labor laws at
                                  18   issue, plaintiffs lack a basis to substantiate their § 2698 claim.
                                  19          Second, plaintiffs fail to allege compliance with § 2699.3’s procedural
                                  20   requirements. In its prior order, the court singled-out that plaintiff “failed to allege that the
                                  21   LWDA [Labor and Workforce Development Agency] provided ‘no notice’ within 65 days of
                                  22   [plaintiffs’] notice of defendant’s alleged violations to that agency.” Dkt. 36 at 23. To be
                                  23   sure, the SAC remedies that deficiency. SAC ¶ 153 (“No notice was provided by the
                                  24   LWDA regarding any intentions to investigate the alleged violations.”).
                                  25          However, as the court also noted, § 2699.3 sets forth “numerous procedural
                                  26   requirements that an aggrieved employee must comply with prior to bringing a claim
                                  27   under § 2699(a).” Dkt. 36 at 23 (emphasis added). Among other conditions, § 2699.3
                                  28   requires plaintiffs to provide the LWDA “written notice by online filing.” Cal. Lab. Code §
                                                                                      14
                                           Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 15 of 19




                                   1   2699.3(a)(1)(A). Plaintiffs, however, allege only that they “provided written notice by
                                   2   certified mail to the LWDA . . . of the specific provisions of the California Labor Code
                                   3   alleged to have been violated . . .” SAC ¶ 153 (emphasis added). Plainly, these two
                                   4   methods of notice are different. Thus, plaintiffs again fail to allege their compliance with §
                                   5   2699.3’s procedural requirements.3
                                   6          Additionally, the notice to the LWDA must detail “the specific provisions of this
                                   7   code alleged to have been violated, including the facts and theories to support the
                                   8   alleged violation.” Cal. Lab. Code § 2699.3(a)(1)(A). Plaintiffs, however, allege only that
                                   9   the subject notice “includ[ed] the facts and theories to support the alleged violations.”
                                  10   SAC ¶ 153. Critically, they fail to proffer any description of the facts, theories, or specific
                                  11   provisions that they included in their notice. Absent such details, the § 2698 claim rests
                                  12   on conclusory allegations that the court need not (and will not) assume true for purpose
Northern District of California
 United States District Court




                                  13   of this motion. Varsam v. Lab. Corp. of Am., 120 F. Supp. 3d 1173, 1183 (S.D. Cal.
                                  14   2015) (“Plaintiff should plead what ‘facts and theories,’ which would qualify as sufficient
                                  15   notice, have been provided to the LWDA. Without these sorts of factual details, Plaintiff is
                                  16   only asserting a legal conclusion, insufficient to support a claim.”). Given the above, the
                                  17   court dismisses the § 2698 claim.
                                  18          7.     Plaintiffs Fail to State a Claim for Willful Misclassification

                                  19          Prior to its repeal on September 4, 2020,4 California Labor Code § 2750.3
                                  20   provided the following:
                                  21                 (a)(1) For purposes of the provisions of this code . . . a person
                                                     providing labor or services for remuneration shall be
                                  22                 considered an employee rather than an independent contractor
                                                     unless the hiring entity demonstrates that all of the following
                                  23

                                  24
                                       3 While the difference in these methods of notice might seem trivial, they are not. The
                                  25
                                       California state legislature specifically contemplated the updated method. Compare Cal.
                                  26   Lab. Code § 2699.3(a)(2)(A) (eff. Oct. 21, 2015 through June 26, 2016) (requiring notice
                                       to LWDA by certified mail).
                                       4 Neither plaintiffs nor defendant provided any statement of recent decision or
                                  27
                                       supplemental briefing addressing the effect of § 2750.3’s repeal. Given that, the court
                                  28   will assume, for purpose of this motion, that such repeal does not affect plaintiffs’ claims
                                       to the extent they rest on violations that occurred before September 4, 2020.
                                                                                      15
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 16 of 19



                                                      conditions are satisfied:
                                   1
                                                      (A) The person is free from the control and direction of the hiring
                                   2                  entity in connection with the performance of the work, both
                                                      under the contract for the performance of the work and in fact.
                                   3
                                                      (B) The person performs work that is outside the usual course
                                   4                  of the hiring entity's business.
                                   5                  (C) The person is customarily engaged in an independently
                                                      established trade, occupation, or business of the same nature
                                   6                  as that involved in the work performed. Cal. Lab. Code §
                                                      2750.3(a)(1) (eff. Jan. 1, 2020 to Sept. 3, 2020).
                                   7
                                   8          This section codified the California Supreme Court’s 2018 decision in Dynamex
                                   9   Operations West, Inc., which adopted the above standard for determining a worker’s
                                  10   employment status. Courts often refer this standard as the “ABC test.”
                                  11          To substantiate their claim for willful misclassification, plaintiffs assert that since
                                  12   the California Supreme Court issued its decision in Dynamex, defendant “intentionally
Northern District of California
 United States District Court




                                  13   misclassified Plaintiffs and other Class Members as independent contractors when they
                                  14   were employees under the law.” SAC ¶ 4.
                                  15          Defendant argues that this claim fails for two reasons. First, plaintiffs do not
                                  16   maintain a private right of action to enforce defendant’s alleged violation of § 2750.3.
                                  17   Dkt. 39 at 19-20. Defendant also points out that, to the extent plaintiff seeks to enforce
                                  18   as a private attorney general under § 2698, plaintiffs fail to allege their compliance with §
                                  19   2699.3’s procedural requirements. Dkt. 39 at 20. Second, plaintiffs fail to allege
                                  20   sufficient facts showing that, to the extent defendant misclassified their employment, it did
                                  21   so willfully. Id. at 21.
                                  22          This claim fails for two reasons. First, § 2750.3 does not provide any indication
                                  23   that the California state legislature intended this section to provide plaintiffs a private right
                                  24   of action to enforce its violation. Farmers Ins. Exch. v. Superior Court, 137 Cal. App. 4th
                                  25   842, 849-50 (2006) (“A statute creates a private right of action only if the enacting body
                                  26   so intended.”). To the contrary, as defendant points out, § 2750.3 contemplates only
                                  27   public enforcement of its provisions. Cal. Lab. Code § 2750.3(j) (“In addition to any other
                                  28   remedies available, an action for injunctive relief to prevent the continued
                                                                                      16
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 17 of 19




                                   1   misclassification of employees . . . may be prosecuted against the putative employer in a
                                   2   court of competent jurisdiction by the Attorney General or by a city attorney of a city
                                   3   having a population in excess of 750,000 . . .”) (emphasis added).
                                   4          To the extent plaintiffs alternatively assert that they may bring this claim under §
                                   5   2698, Dkt. 40 at 17-18, such assertion is misplaced. As a formal matter, plaintiffs fail to
                                   6   allege that they brought this claim pursuant to § 2698. See SAC ¶¶ 157-64. Again, such
                                   7   a failure is material because, to validly act as a private attorney general, a private litigant
                                   8   must allege its compliance with § 2699.3’s procedural requirements. In any event, even if
                                   9   the court generously construed the willful misclassification claim as brought under §
                                  10   2698, for the reasons detailed above (Section B.6.), plaintiffs fail to allege their
                                  11   compliance with those procedural requirements.
                                  12          Second, as also pointed out by defendant, plaintiffs fail to allege any non-
Northern District of California
 United States District Court




                                  13   conclusory facts showing that defendant acted willfully in their employment classification
                                  14   practices. Given the above, the court dismisses the willful misclassification claim.
                                  15          8.     The Court Permits Plaintiffs Leave to Amend in Part

                                  16          A district court “should grant [a] plaintiff leave to amend if the complaint can
                                  17   possibly be cured by additional factual allegations,” however, dismissal without leave “is
                                  18   proper if it is clear that the complaint could not be saved by amendment.” Somers, 729
                                  19   F.3d at 960. Relevant here, the Ninth Circuit has recognized that in circumstances
                                  20   “where plaintiff has previously amended the complaint,” the district court’s discretion to
                                  21   deny further leave “is particularly broad.” Metzler Inv. GMBH v. Corinthian Colleges, Inc.,
                                  22   540 F.3d 1049, 1072 (9th Cir. 2008).
                                  23          The court has already permitted plaintiffs an opportunity to amend their pleadings.
                                  24   However, the court understands that its prior order generally identified the FAC’s factual
                                  25   defects. It did not call out all factual deficiencies in each claim. Given that, the court
                                  26   cannot yet conclude that it would be futile to permit plaintiffs further leave to amend their
                                  27   claims for (1) failure to pay minimum wage and overtime, (2) failure to provide accurate
                                  28   wage statements, (3) failure to pay timely wages, and incident to the above claims, (4)
                                                                                     17
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 18 of 19




                                   1   unlawful business practices under § 17200.
                                   2          To be sure, the court appreciates defendants’ citation to Tan v. GrubHub, Inc. and
                                   3   Yucesoy v. Uber Techs., Inc., for the proposition that minimum wage and overtime claims
                                   4   are subject to dismissal where, as here, a plaintiff fails to explain why the subject waiting
                                   5   time qualifies as legally compensable. Dkt. 39 at 14-15. However, neither of those cases
                                   6   analyze the scope or import of Wage Order 4’s suffered or permitted to work clause.
                                   7   Indeed, the minimum wage and overtime claims considered by Judge Chen in Yucesoy
                                   8   arose under Massachusetts law, not California law. 2015 WL 6955140, at *3 (N.D. Cal.
                                   9   Nov. 10, 2015) (“Plaintiffs' final two claims allege that Uber failed to pay drivers required
                                  10   minimum wages or overtime under Massachusetts law.”). Further, Judge Corley’s
                                  11   analysis in Tan focused solely on California state decisional law interpreting the “subject
                                  12   to control” clause. 171 F. Supp. 3d at 1009-10. It omits any reference to the suffered or
Northern District of California
 United States District Court




                                  13   permitted to work clause, which, as the California Supreme Court has explained, serves
                                  14   as an “independent factor” for defining the compensability of “hours worked” under
                                  15   California law. Flrekin, 8 Cal. 5th at 1046.
                                  16          In any amended pleading, plaintiffs must specify which clause under Wage Order
                                  17   4 serves as the basis for their alleged “hours worked.” They must also identify the
                                  18   authority they rely on to support their position that the time spent waiting between rides
                                  19   qualifies as compensable. Then, they must allege sufficient, non-conclusory facts
                                  20   showing that their alleged waiting time between rides fits within that authority. They must
                                  21   follow these exact same steps with respect to their federal law claims for minimum wage
                                  22   and overtime.
                                  23          The court dismisses the remaining claims with prejudice. It finds that further leave
                                  24   to amend the claims for failure to maintain business records and willful misclassification
                                  25   would be futile because such claims do not provide for a private right of action. The court
                                  26   also finds that further leave to amend the PAGA claim would be futile because, in their
                                  27   opposition, plaintiffs did not provide any non-conclusory response to defendant’s
                                  28   argument that they fail to allege that their notice to the LWDA contained the relevant
                                                                                      18
                                         Case 4:19-cv-08228-PJH Document 43 Filed 12/07/20 Page 19 of 19




                                   1   “facts and theories” to support the violations at issue. Compare Dkt. 39 at 18-19 with Dkt.
                                   2   40 at 16-17. Given that plaintiffs must comply with PAGA’s procedural requirements
                                   3   before filing a claim under its provisions, their apparent failure to provide the LWDA with
                                   4   the facts and theories supporting their claims is something that they cannot now cure.
                                   5                                           CONCLUSION

                                   6          For the above reasons, the court GRANTS defendant’s motion to dismiss
                                   7   Glinoga’s, Gonzalez’s, and Neely’s claims. The claims for failure to maintain business
                                   8   records and willful misclassification, as well as the claim brought under PAGA, are
                                   9   dismissed with prejudice. The remaining claims for failure to pay minimum wage and
                                  10   overtime, failure to provide accurate wage statements, failure to pay timely wages, and
                                  11   for unlawful business practices under § 17200 are dismissed with leave to amend.
                                  12          The court permits plaintiffs 28 days from the date of this order to file an amended
Northern District of California
 United States District Court




                                  13   complaint correcting the deficiencies only in the claims dismissed without prejudice. If
                                  14   plaintiffs fail to either correct the various factual deficiencies in those claims or follow the
                                  15   steps outlined above with respect to their minimum wage or overtime claims, the court
                                  16   will dismiss the subject claims with prejudice. Plaintiffs may not otherwise amend their
                                  17   complaint absent leave of court or consent of defendant. Upon the filing of any amended
                                  18   complaint, plaintiffs must also file as an attachment a redline clearly demarcating its
                                  19   changes from the existing complaint.
                                  20          IT IS SO ORDERED.

                                  21   Dated: December 7, 2020

                                  22                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      19
